20

21

22

23

24

25

26

27

28

Case 2:19-cv-01413-KJD-BNW Document 36 Filed 11/26/19 Page 1 of 3

STACEY A, UPSON, ESQ,

State Bar No, 004773

THE LAW OFFICES OF S. DENISE MCCURRY
Mail to:

P.O, Box 258829

Oklahoma City, OK 73125-8829
Physical Address:

7455 Arroyo Crossing Parkway, Suite 200
Las Vegas, NV 89113

Phone: (702) 408-3800

stacey upson@farmersinsurance.com
Attorney for Defendant,

COOL AIR REFRIGERATION, INC

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
DEBORAH ANN BRADLEY, individually,
Plaintiffs, Case No.,: 2:19-CV-01413-KJD-BNW
VS, STIPULATION AND ORDER TO STAY
TOTAL FACILITY INC., a corporation; COOL DISCOVERY
AIR REFRIGERATION, INC.,, a California
Corporation; DOES 1-20 and ROE BUSINESS
ENTITIES 1-20, inclusive,

Defendants,

 

TOTAL FACILITY, INC A DELAWARE
CORPORATION,

Third Party Plaintiff,

vs,

COOL AIR REFRIGERATION, INC, A
CALIFORNIA CORPORATION; DOES 21-30
DOE AND ROE BUSINESS ENTITIES 1-2,

Third Party Defendant.

 

 

 

 

Mf

STIPULATION AND ORDER TO STAY DISCOVERY |

 
20

2|

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01413-KJD-BNW Document 36 Filed 11/26/19 Page 2 of 3

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, DEBORAH ANN
BRADLEY, by and through her attorney, Christian Z, Smith, Esq., counsel for Defendant/Third-Party
Defendant, COOL AIR REFRIGERATION, INC., Stacey A. Upson Esq., of The Law Offices of S. Denise
McCurry and Defendant/Third-Party Plaintiff TOTAL FACILITY INC, by and through its counsel,
Taylor R, Anderson, Esq, of HALL JAFFE & CLAYTON, LLP, that discovery in this matter be stayed
for a period of six (6) months,

This Stipulation is based upon the following discussions between the parties:

l, Currently pending before the Court are two Motions for Summary Judgment. The parties
believe based upon the current court docket, no determination on the Motions will rendered prior to the
expert disclosure deadline of December 16, 2019, and the deadline to file the Joint Interim Status Report of
December 16, 2019,

2. A two week extension to Discovery responses to Plaintiff's Interrogatories and Requests for
Production of Documents has been granted by Plaintiff to allow the Defendants ample opportunity to gather
responsive documents.

3. Defendants have provided an extension to Plaintiff to respond to both motions up to and
including, January 10, 2020 with any Replies of Defendants due on or before February 3, 2020.

4, The parties wish to avoid costly discovery, including experts, in the event the motions are
granted, Asa result, the instant stay is being sought in good faith.

Based upon the above, the parties respectfully request a stay of all discovery for a period of six (6

months,

paTep: Nay aly. 2019 - THE LAW OFFICES OF S. DENISE

a MOLY

Stacey & Upson, Eéq., # 4773

7455 Arroyo Crossing Parkway, Suite 200

Las Vegas, NV 89113

Attorney for Defendant/Third Party Defendant,
Coo! Air Refrigeration, Inc.

STIPULATION AND ORDER TO STAY DISCOVERY 2

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01413-KJD-BNW Doc

 

BY;

ument 36 Filed 11/26/19 Page 3 of 3

RICHARD HARRIS LAW FIRM

/, “4 _. ongeninrl

 

Christian Z. Smith, Esq, #8266
801 S. Fourth Street

Las Vegas, NV 89101
Attorney for Plaintiff, Deborah Ann Bradley

 

 

Las Yégas, NV 89128
Attorney for Defendant/Third Party Plaintiff,

Total Facility Inc

ORDER

BASED UPON THE STIPULATION OF COUNSEL,

IT IS HEREBY ORDERED all discovery

IT IS SO ORDERED THIS DAY OF

in this matter is stayed for a period of six (6) months,

, 2019

 

Respectfully Submitted,
LAW OFFICES OF S. DENISE MCCURRY

LLL ie 70VS

Stacey A. Upson, Esq, #4773

7455 Arroyo Crossing Parkway, Suite 200

Las Vegas, NV 89113

Attorneys for Defendant/Third Party Defendant,
Cool Air Refrigeration, Inc.

U.S. DISTRICT JUDGE

STIPULATION AND ORDER TO STAY DISCOVERY 3

 
